Name: 2003/500/CFSP: Political and Security Committee Decision DRC/1/2003 of 1 July 2003 on the acceptance of third States' contributions to the European Union military operation in the Democratic Republic of Congo
 Type: Decision
 Subject Matter: Africa;  America;  European construction;  cooperation policy;  Europe
 Date Published: 2003-07-09

 Avis juridique important|32003D05002003/500/CFSP: Political and Security Committee Decision DRC/1/2003 of 1 July 2003 on the acceptance of third States' contributions to the European Union military operation in the Democratic Republic of Congo Official Journal L 170 , 09/07/2003 P. 0019 - 0019Political and Security Committee Decision DRC/1/2003of 1 July 2003on the acceptance of third States' contributions to the European Union military operation in the Democratic Republic of Congo(2003/500/CFSP)THE POLITICAL AND SECURITY COMMITTEE,Having regard to the Treaty on European Union, and in particular Article 25, last paragraph, thereof,Having regard to the Council Joint Action 2003/423/CFSP of 5 June 2003 on the European Union military operation in the Democratic Republic of Congo(1), and in particular Article 10(2) and (3) thereof on the participation of third States,Whereas:(1) Upon request of the Political and Security Committee and in accordance with the tasking by the European Union Military Committee (EUMC), the EU Operation Commander and EU Force Commander have conducted the Force Generation and Manning Conferences on 10 and 11 June 2003 respectively.(2) On 25 June 2003, following the recommendation of the Operation Commander on third States' contributions, the EUMC agreed to recommend to the Political and Security Committee to accept these third States' contributions,HAS ADOPTED THIS DECISION:Article 1Third States' contributionsFollowing Force Generation and Manning Conferences, contributions from the following third States are accepted for the EU military operation in the Democratic Republic of Congo:BrazilCanadaHungarySouth Africa.Article 2Entry into forceThis Decision shall enter into force on the day of its adoption.Done at Brussels, 1 July 2003.For the Political and Security CommitteeThe ChairpersonM. Melani(1) OJ L 143, 11.6.2003, p. 50.